Title: John Adams to Wilhem & Jan Willink, 30 June 1784
From: Adams, John
To: Wilhem & Jan Willink


        
          Gentlemen
          The Hague June 30. 1784
        
        I have just now received your Favour of Yesterday and am very Sorry to find by it that my Express is arrested at Brussells. This Express was Sent to Paris Solely upon Affairs of the United States of America and my private Affairs. In the three Trunks he has with him there is nothing but my Manuscript Books and Papers, Cloaths of myself, Son & servants and Ninety Six Spoons and Forks larger and Smaller made for the Use of my Family while at Paris on the Negotiation of the Peace. I cannot think that any of these can be Subject to any Duty or Impost, and I hope they will be released, with the Express, as Soon as the Circumstances Shall be known. There is nothing most certainly among the Papers which has any Relation to disputes of the present day. You may inclose this Letter. and it may be left, if necessary and where it may be necessary.
      